                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 KEVIN D. and HILARY S.,                        )
 individually and on behalf of J.D.,            )
 a minor,                                       )
                                                )
     Plaintiffs,                                )
                                                )
v.                                              )        Case No. 3:19-cv-00934
                                                )        Judge Aleta A. Trauger
BLUE CROSS AND BLUE SHIELD                      )
OF SOUTH CAROLINA and the                       )
GROUP MEDICAL BENEFITS PLAN                     )
for the EMPLOYEES OF NELSON                     )
RILEY & SCARBOROUGH, L.L.P.,                    )
                                                )
     Defendants.                                )


                                            ORDER

       For the reasons set forth in the accompanying Memorandum, the defendants’ Motions for

Judgment on the Administrative Record (Doc. Nos. 53, 55) are GRANTED, and the plaintiffs’

Motion for Summary Judgment (Doc. No. 49) is DENIED. This case is DISMISSED.

       The Clerk shall enter judgment for the defendants in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

       It is so ORDERED.




                                            ALETA A. TRAUGER
                                            United States District Judge
